DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 1/26/2021, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to the claims.  Claims 26, 28, 30, 32-35, 37-48 remain pending in the instant application.  
Response to Arguments
Applicant's arguments filed 1/26/2021 have been fully considered but they are not persuasive as they are directed to newly added claim requirements that are specifically addressed below.
Because claims 37 and 40 amendments did not cure the 35 112 (b) rejection, the examiner has maintained those below.
Applicants argue Gonzalez is not prior art as the instant application claims benefit to a PCT application that claims benefits back to the provisional of Gonzalez.  The examiner notes the claim to benefit to the intervening PCT application.  A review of the PCT illustrates that it does claim benefit to the provisional application and the instant application was filed within the pendency (30 months) of the intervening international application.  As such, the examiner has withdrawn this rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37, 38 and 40-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 37-38 requires “the end walls”; however there lacks antecedent basis for this claim requirement as claim 33 nor claim 26 does not require ends walls.
Claim 40 requires “variation of the aspect is substantially avoided”; however, the requirement “substantially avoided” appears to be a relative term that lacks clarity and therefore the metes and bounds of this requirement is unclear.  In other words, how much variation in the aspect is acceptable or unacceptable within the claims is not defined and thus one of ordinary skill would not appreciate the metes and bounds of the claim invention.
Dependent claims do not cure the deficiencies of the claims from which they depend and are thus similarly rejected.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26, 28, 30, 32, 35, 39-44 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4327130 by Pipkin with US Patent 3544388 by Russell.
Claim 26.  Pipkin discloses a method for modifying an aspect of a linear substrate, the method comprising the steps of: 
providing a device having a chamber filled with a modifying fluid (Figure 3 and accompanying text);  
extending a linear substrate through the device (abstract “web”);  
defining an exposure gap within the chamber wherein the linear substrate is in contact with the modifying fluid, the exposure gap having a variable width (abstract, column 4, lines 1-5, figure 5 and accompanying text, column, lines 45-60);  

 maintaining a constant exposure time for the linear substrate with the modifying fluid while traversing the exposure gap (see e.g. paragraph bridging column 2-3); 
and wherein an aspect of an exterior polymer material or polymer type material of the linear substrate is modified (column 4, lines 30-35). 
Pipkin discloses all that is taught above and discloses adjusting the exposure time to adjust coating time by changing the exposure gap.  However, Pipkin fails to disclose the claimed method of adjust the exposure gap.  However, Russell discloses a method for modifying an aspect of a linear substrate, discloses using a linear substrate through a gap that is variable and discloses providing a telescoping chamber that includes a first and second end wall and an outer wall, wherein the second end wall moves in relation to the outer wall (Figure 5 and accompanying text).  Therefore, since both Pipkin and Russell are concerned with varying the exposure time via varying the chamber width, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Pipkin to use the telescoping chamber as outlined by Russell with a reasonable expectation of predictable results.
Russell, at Figure 5, discloses the device comprises an outer processing vessel and inner processing vessel, the outer vessel having opposed ends and he inner processing vessel and the outer processing vessel forming a nested arrangement along a longitudinal length of the device with at least a portion of the chamber defined therebetween, the inner processing vessel being axially moveable relative the outer processing vessel, the device also having a linear substrate inlet having an inlet seal (see “5”) and defining an inlet opening into the chamber and a linear 
    PNG
    media_image1.png
    687
    1194
    media_image1.png
    Greyscale

Russell discloses the telescoping process includes adjusting the length of the chamber and thus the exposure gap between the inlet and outlet and this process includes the inlet seal is moveably coupled to the outer wall such that the inlet seal is moveable with respect to the outlet seal between a plurality of relative positions, each of the relative positions defining a different length of the exposure gap.  Using the above telescoping arrangement would have been obvious as predictable. 
Claim 28 and 30:  Pipkin discloses line speed is directly related to the width of the exposure gap and includes increasing the width upon an increase of speed or decrease width upon decreasing speed (column 5, lines 50-60, column 7, lines 45-60)

Claim 35:  Pipkin discloses moving opposed walls defining the gap relative to one another (column 7, lines 45-60).
Claim 37-38:  Russell discloses all that is taught above and discloses the second end wall is moved to a position relative to the outer wall; however, fails to explicitly disclose the position is within the outer wall.  However, as evidenced by Figure 5 and the full disclosure of Russell, the degree of movement of the second wall directly affects the exposure width and thus the exposure time at the traveling speed and adjusting the second end wall to be within the outer wall as such would directly result in adjustment of the exposure gap.  In other words, moving the second wall to be within the outerwall will shorten the exposure gap and such would have been obvious to one of ordinary skill in the art.
Claim 39:  Pipkin discloses the linear substrate (column 4, lines 25-45).
Claims 40-44 and 47-48:  Pipkin explicitly discloses the varying the speed to adjust the residence time and the subsequent effect on the coating variation and therefore it would have been obvious to one of ordinary skill in the art to have varied the exposure width and varying the speed, i.e. increase the width with increasing speed or decreasing the width with decreasing the speed, as such is well within the skill of one ordinary skill in the art at the time of the invention.     
Additionally, the speed and width are taught as result effective variables, directly affecting the coating aspect and coating exposure time, and therefore modification of the .

Claims 33-34 and 45-46 is/ are rejected under 35 U.S.C. 103 as being unpatentable over Pipkin with Russell as applied above and further in view of US Patent 4532158 by Taylor et al.
Pipkin with Russell discloses all that is taught above, including coating a traveling web; however, Pipkin does not discloses color.  However, Taylor, also discloses applying a coating on a traveling web discloses such to apply color and therefore modification of Pipkin to use a color coating, and providing decrease in color variation (as a result of decrease in thickness) would have been obvious to one of ordinary skill in the art at the time of the invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P TUROCY/Primary Examiner, Art Unit 1718